CaSe:lQ-lOQSB-TB|\/| DOC#ZZ Filed202/12/19 Entered:OZ/-lZ/J_Q19204:36 Pagel Of7

Fii| in this information to identify the case:

 

United States Bankruptcy Court for the District of Co|orado,
Denver Division

Case #:
Debtor 1 Kirkmanl DeAndre

Chapter: g
Debtor 2

 

Loca| Bankruptcy Form 3015-1.1
CHAPTER 13 PLAN

lncludingVa|uation of Col|atera| and C|assification of Claims

 

Comp|ete applicable sections This chapter 13 plan dated Februa[y 12 2019 supersedes all previously filed pians.

Notices

1.1. To Creditors: THlS PLAN MAY MOD|FY YOUR R|GHTS. |f you oppose any provision of the plan you must file a written
objection with the Court by the deadline fixed by the court. (App|icab|e deadlines given by separate notice.) |f you do not file a
timely objection, you will be deemed to have accepted the terms of the plan, which may be confirmed without further notice or
hearing. Creditors must H|e timely proofs of claim in order to receive the applicable payments

1.2. Nonstandard Provisions
[ ] This plan contains nonstandard provisions set out in Part 12 of the plan.

1.3. Motions for Va|uation of Co||ateral and Determination of Secured Status under 11 U.S.C. § 506
[ ] This plan contains a motion for valuation of personal property collateral and determination of secured status under 11 U.S.C,
§ 506. Additiona| details are provided in Part 7.4 of this plan.
[ ] The debtor is requesting a valuation of real property collateral and determination of secured status under 11 U.S.C. § 506 by
separate motion. Additiona| details are provided in Parts 7.3 and/or Pait 7_4 of this plan. Status of motion:

1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)
[ ] The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest under 11
U.S.C. § 522(f) by separate motion Additiona| details are provided in Part 10.4 of this plan. Status of motion:

Background information

 

 

2.1 Prior bankruptcies pending within one year of the petition date for this case:
Case number and chapter Discharge or dismissal l conversion Date
None

 

 

 

 

 

2.2 Discharge: The debtor:
[X] is eiigible for a discharge

2.3 Domici|e & Exemptioris:

Prior states of domici|e;
within 730 days
within 910 days

The debtor is claiming exemptions available in the [X] state of Colorado

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obiigation as defined in 11 U.S.C. §
101 (14A). Notice shall be provided to these parties in interest

A. SpouseiParent;
M
[ideniiry]
B. Government:
§§
L.B.F. 3015~1.1 (12!18) pagel

CaSe:lQ-lOQSB-TBi\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered202/12/1919204236 PageZ Of7

[identify]
C. Assignee or Other:
M
[identify]
D. The debtor [ ] has provided the trustee with the address and phone number of the Domestic Support Obligation
recipientl or [X] cannot provide the address or phone number because itlthey islare not available

2.5 Median income: The current monthly income of the debtor. as reported on thcia| form 122C-1 or 1220-2, as applicable is
[ ] beiow, [ ] equal to, or [X] above the applicable median income

Part 3 Plan Arialysis

3.1 Totai Debt Provided for under the Plan and Adminlstrative Expenses

A. Tota| Priority C|aims (C|ass One)

1. Unpaid attorney's fees $ 2.600
(Tota| attorneys fees are estimated to be $ 4,100 of which 3 1,500 has been prepaid)
2. Unpaid attorney’s costs (estimated) $ g
3. Tota| taxes
(Federai $ 20,573; State $ g $ 20,573
B. Tota| payments to cure defaults (Class Two) $ g
C. Tota| payments on secured claims (Class Three) $ g
D. Tota| payments on unsecured claims (Class Four) $ _Q
E. Sub-Tota| $ 23,1?'5
F. Tota| trustee’s compensation {10%) of debtor's payments) $ 2,575
G. Tota| debt and administrative expenses $ 25,750

3.2 Reconc|liation with Chapter 7
A. The net property values set forth below are liquidation values rather than replacement values The replacement values
may appear in Class Three of the plan.
B. Assets available to C|ass Four unsecured creditors if Chapter 7 filed:

 

 

 

 

 

 

 

 

 

 

 

 

1. Va|ue of debtor’s interest in non-exempt property $ §
X
Less costs Debtor'§ Less

Property Va|ue of sale Less Liens interest Exemptions = Net Va|ue
Chase Bank 98 0 0 100% 74 25
Cash 200 0 0 100% 150 50

2. Plus'l value of property recoverable under avoiding powers: $ g

3. Less: estimated Chapter 7 administrative expenses: $ 1_

4. Less: amounts payable to priority creditors: $ 20,573

5 Eciua|s: estimated amount payable to Class Four creditors if Chapter 7 filed (if negativel $ g

enter zero)

Ci Estimated payment to C|ass Four unsecured creditors under the Chapter 13 Plan plus any funds
recovered from “other property" described in Part 4.1.D beiow. $ g

woperties and Future Earnings Subject to the Supervision and Contro| of the Trustee

4.1 Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the debtors future
earnings or other future income as is necessary for the execution of the Planl inciuding:
A. Future earnings which shall be paid to the trustee for a period of approximately § months. beginning March 11 2019
as foilows:
B.
umber of merits Amount merits Total

60 429.16 25 750

 

    

C. Amounts for the payment of C|ass Five post-petition claims included in above: $ Q
D. Other property:

L_B.F. 3015-1.1 (12)'18} page2

CaSe:lQ-lOQSB-TBi\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered202/12/1919204236 PageS Of7

4.2 Payments: The debtor agrees to make payments under the Plan as follows:

[X] Direct Payment from debtor to trustee

class one - ciaims Entiiied w Priority under 11 u.s.c. § 507

Uniess other provision is made in paragraph 10.3, each creditor in C|ass One shall be paid in full in deferred cash payments
prior to the commencement of distributions to any other class (except that the payments to the trustee shall be made by
deduction from each payment made by the debtor to the trustee) as follows:

5.1 Ai|owed administrative expenses:
A. Trustee's compensation (10% of amounts paid by debtor under this Plan) $ 2,575
B. Attorney's Fees (estimated and subject to allowance) $ 2,600
C. Attorney's Costs (estimated and subject to allowance} $ g
5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if nonel indicate]:

A. Domestic Support Obligations: NlA
B. Taxes

1. Federa| taxes

2. State taxes

class Two - oerauiis

93$
lO,VN|
o
U'l
'~l
w

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.1 Modification of Rights: if debtor is proposing to modify the rights of creditors in C|ass Twol debtor must specifically serve
such creditor in the manner specified iri Fed. R. Bankr. P. 9014 and 7004.

6.2 C|ass Two A [if none, indicate]: Ciaims set forth below are secured only by an interest in real property that is the debtor's
principal residence located at [street address, city, state, zip code}. Defaults shall
be cured and regular payments shall be made:

[X] None

Regular

monthly
TOtai TOtB| payment to
default amount to No. of be made Date of
amount to interest cure months to direciiy ic nrst

Creditor be cured1 rate arrearage cure creditor payment

6.3 C|ass Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5)l secured (other than claims secured only by an
interest in real property that is the debtor's principal residence) or unsecured claims set forth below ori which the last
payment is due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular
payments shall be made:

[X] None

OR

Regular

monthly
TOi.ai TOtE| payment 10
default amount to No. of be made Date of
amount to interest cure months to direciiy ic Hrst

Creditor Description of collateral be Cured2 rate arrearage cure creciicr payment

6.4 C|ass Two C [if none, indicate]: Executory contracts and unexpired leases are rejected. except the following, which are

assumed:

L.B.F. 301

5-1.1 (12riai

page 3

 

 

CaSe:lQ-lOQSB-TBi\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered:OZ/12/1919204236 Page4 Oi7

 

 

Regular
monthly
T°l~a| payment to
amount to No. of be made Date of
Property, if any, subject to the cure. if months directly tc first
Other party to lease or contract contract or lease any to cure creditor payment
9550 E. F|orida Ave., Unit 2013, 0 ino
Steven O'Leary i;ier“rerl 00 30247 arrears) 0 1,100 3l1l201B

 

 

 

 

 

 

 

 

A. in the event that debtor rejects the lease or contract creditor shall hle a proof of claim or amended proof of claim
reflecting the rejection of the lease or contract within 30 days of the entry of the order conhrming this planl failing which
the claim may be barred

C|ass Three -- Aii Other Allowed Secured Ciaims

Ciaims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
7.1 Modification of Rights: lf debtor is proposing to modify the rights of creditors in C|ass Three, debtor must specifically serve
such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2 Adequate Protection: if adequate protection payments are indicated. such payments will be made by the trustee to the
creditors indicated above until such time that superior class creditors are paid iri full. Any adequate protection payments
made will be subtracted from the total amount payable Unless otherwise provided, adequate protection payments will
accrue from the date of Hling but will not be made until the creditor has filed a timely proof of claim

?.3 Secured claims subject to 11 U.S.C. § 506 (Reai Property): in accordance with Fed. R. Bankr. P. 3012 and 7004 and
L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination of secured
status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and below_ The plan is subject
to the court's order on the debtor’s motion if the court grants the debtor's motion, the creditor will have an unsecured claim
iri the amount of the debt as stated iri any timely hled. allowed proof of claim, including such claims filed within thirty days
from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3
and below shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328l orl if the debtor is not eligible
for a discharge upon the debtor's successful completion of all plan payments and the closing of the case.

[X] None
OR

 

Proof of
claim
amount, if
any

Description of collateral

Name of creditor (pursuant to L.B.R. 3012-1)

 

 

 

 

 

7.4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court. through this chapter 13 pian,

for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and claims
below. The creditors shall retain the liens securing their claims until discharge under lt U.S.C. § 1328 or payment in full
under nonbankruptcy law.

[ ] None
OR

A. The following creditors shall be paid the value of their interest in collateral Any remaining portion of the allowed claim
shall be treated as a eneral unsecured claim.

 

Tota|

 

Creditor

 

Descriptlon of collateral

 

Conlirmatio
ri value of
collateral

Amount of
debt as
scheduled

 

 

lnteres
t rate

 

Adequate
protection
payment

amount
payable

 

 

B_ The following creditors shall be paid the remaining balance payable on the debt over the period required to pay the sum

in full.

L.B.F. 3015-1.'1 (12i'18)

page 4

 

CaSe:lQ-lOQSB-TBi\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered:OZ/12/1919204236 PageB Oi7

 

 

 

 

 

 

 

 

Confirm

ation

veiije cf Amountof Adequate Total

cciieier debt as lnteres protection amount
Creditor Descriptiori of collateral ei scheduled trate payment payable

 

 

7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The following creditors
shall retain the liens securing their claims, and they shall be paid the amount specified which represents the remaining
balance payable on the debt over the period required to pay the sum in fuli:

 

 

 

 

 

 

 

 

 

[X] None
OR
Adequate
Amount of protection Total
debt as interest payment amount
Creditor Description of collateral scheduled rate payable
7.6 Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an allowed secured

claim to the holder of such ciaim:

 

 

 

 

 

 

 

_ Anticipated date of
Creditor Property eurrericier
Conns Credit Furniture
7.7 Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens encumbering

surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan pursuant to 11 U.S.C. §§
362(a) and 1301(a) and Fed. R. Banl<r. P. 3015-1(d). With respect to property surrendered no distribution on the creditor 's
claim shall be made unless that creditor files a proof of claim or an amended proof of claim to take into account the
surrender of the property

C|ass Four - Aiiowed Unsecured Ciaims Not Otherwise Referred To in the Plan

8.1 Payment of C|ass Four Ciaims: C|ass Four Ciaims are provided for in an amount not less than the greater of:
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in Part 3.2;
or
B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2 Disposable |ncome: The monthly disposable income of $ g [amount] has been calculated on Form 122C~1 or 1220-2, as
applicable Total disposable income is $ 9 [amount], which is the product of monthly disposable income of $ Q [amount]
times the applicable commitment period of 60 months [time period].

8.3 Ciassification of Ciaims:
A. [X] Ciass Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by the
trustee of all prior classes;

B.4 Non-Dischargeabie Ciaims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11 U.S.C. §

523(a)(2). (4), or (6), will share pro-rata in the distribution to Class Four. Col|ection of the balance is stayed until the case is
dismissed converted to a Chapter 7 or discharge enters unless ordered otherwise

Part 9 C|ass Five - Post-Petition Ciaims Aiiowed Under 11 U.S.C. § 1305 (if none indicate)

Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
[X] None

mm Provisions

 

L.B.F.3015-1_1(12l18) page$

 

CaSe:lQ-lOQSB-TBi\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered:OZ/12/1919204236 Page€ Oi7

 

 

 

 

 

 

 

10.1 Direct Payments: Payment will be made directly to the creditor by the debtor on the following claims:
Nionthly No. of
t _ payment months to
Creditor Col|atera|, if any amount peycrt
Credit Union Of Denver 2011 BMW X6 xDriveM 768 54
10.2 Effective Date of Pian: The effective date of this Plan shall be the date of entry of the Order of Connrmation.
10.3 Order of Distribution:

A. [X] The amounts to be paid to the C|ass One creditors shall be paid in full, except that the chapter 13 trustee's fee shall
be paid up tol but not more thanl the amount accrued on actual payments made to date. After payment of the Ciass
One creditors, the amounts to be paid to cure the defaults of the Ciass Two A, Ciass Two B and Ciass Two C creditors
shall be paid in full before distributions to creditors in C|asses Three, Four. and Five (strike any portion of this sentence
which is not applicable). The amounts to be paid to the Ciass Three creditors shall be paid in full before distributions to
creditors iri C|asses Four and i-'ive. Distributions under the plan to unsecured creditors will only be made to creditors
whose claims are allowed and are timely nled pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are
made to C|asses One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7‘ and 8.1..

10.4 llllotions to Void Liens under 11 U.S.C. § 522(1'): in accordance with Fed. R. Bankr. P. 4003(d), the debtor intends to file or
has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void lien pursuant to 11 U.S.C.
§ 522(f) as to the secured creditors listed in Part 1.4 and below:

 

 

 

 

 

 

 

 

Date of order
Description of collateral (pursuant to L.B.R Date motion to granting motion

Creditor 4003-2) avoid lien filed cr pending
None
10.5 Student Loans:

[X] No student loans
10.6 Restitution:

[X] No restitution
10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of connrmation of
this Plan.

10.8 insurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will be
obtained and kept in force through the period of the Plan_
Appiicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

Presumptiveiy Reasonabie Fee
11

[X] Counsel elects the Presumptively Reasonabie Fee pursuant to L.B.R. 2016-3(a). Any objection to the allowance of the
Presumptively Reasonabie Fee must be made by the objection deadline to confirmation

 

Part Nonstandard Plan Provisions
12

 

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below, A nonstandard provision is a provision not
otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void
[X] None

Signature of Debtor’s Attorney or Debtor (if unrepresented)
13

 

l certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained iri the Official Form
3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

L.B.F. 3015-1.1 (12/18) page 6

CaSe:lQ-lOQSB-TB|\/| DOC#ZZ Filed:OZ/lZ/J_Q Entered202/12/1919204236 Page? 017

Date Februagr 12, 2019

verification of center
14

/s/ Da v.id M. Sera fin
Signatu re

Bar Number (if applicabie): 33686

lViailing Address: Law Office of David Serafin
501 S Cher[y St Ste 1100

Denver CO 80246-1330

Teiephone Number:

Facsimile number:

E-rnaii address: david@davidserafiniaw.com

 

l declare under penalty of perjury that the foregoing is true and correct.

Dated: Februag¢ 12, 2019

 

jThe lesser of this amount or the amount specified in the Proof of Ciaim.
1 The lesser of this amount or the amount specified in the Proof of C|aim.

L.B.F. 3015-1.1 (121'18)

/s/ DeA ndre Kirkrnan
Signature of debtor 1

Maiiing Address: 9550 E F|orida Ave

Unit 2013

Denver CO 80247-6276

 

pag€ 7

